--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT SEPARATION AND SEVERANCE AGREEMENT




This Employment Separation and Severance Agreement (the “Separation Agreement”)
is made effective as of January 19, 2010, by and between Golden Phoenix
Minerals, Inc., a Nevada corporation (the "Company") and David A. Caldwell, an
individual (the "Employee").


RECITALS


WHEREAS, pursuant to a written employment agreement between the Company and
Employee dated February 27, 2006, as amended by that certain Addendum to
Employment Agreement dated January 31, 2007, the Company has employed the
Employee as its Chief Executive Officer (“CEO”) effective as of January 31, 2007
(collectively, the “Employment Agreement”);


WHEREAS, the Employee also serves on the Company’s Board of Directors (“Board”);


WHEREAS, the Company and the Employee now desire to terminate the Employment
Agreement by mutual agreement and Employee further wishes to tender his
resignation from his position as CEO of the Company and from the Board,
effective as of 5:00 p.m. Pacific time, on February 1, 2010 (the “Termination
Date”);


WHEREAS, the Company is currently indebted to the Employee for various financial
obligations, including, but not limited to, those certain deferred unpaid salary
amounts and director’s fees, accrued unpaid expenses, principal and accrued
interest due on that certain loan made by Employee to the Company and one year
of Employee’s base salary in such amount as would be due pursuant to the terms
of the Employment Agreement;


WHEREAS, due to the Company’s lack of immediate access to the capital and credit
markets as a result of the current global economic difficulties, the Company is
currently negotiating mutually agreeable settlements and discounts with all of
its creditors;


WHEREAS, pursuant to the terms of that certain non-binding Term Sheet entered
into by the Company and Employee on January 12, 2010 (“Term Sheet”), the Company
and Employee have agreed to certain mutually beneficial separation and severance
terms as a compromise and settlement in full of all amounts, obligations and
indebtedness owed by the Company to the Employee as well as a mutual release of
any and all claims either party may have against the other.


NOW THEREFORE, in consideration of the above and the mutual promises, covenants
and conditions contained herein, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 
1

--------------------------------------------------------------------------------

 


AGREEMENT


1.             Employment.  The Company and the Employee hereby agree to
mutually terminate the Employment Agreement and sever their employment
relationship effective on the Termination Date pursuant to the terms and
conditions set forth in this Separation Agreement.


2.             Resignation.  The Employee shall cease functioning in the
position of CEO for the Company, as well as a member of the Board, and in any
other position that he may hold or be construed to hold with the Company or its
affiliates, and shall cease to be an employee for the Company and its
affiliates, effective on the Termination Date.  As of the Termination Date, the
Employee hereby tenders resignation, without cause, as the Company’s CEO, a
member of the Board and as any other position that the Employee may hold, or may
be construed to hold with the Company or its affiliates.


3.             Severance.  All payments of every description in this Section 3
shall be subject to the customary withholding tax and other employment taxes as
required with respect to compensation paid to the Employee.  Employee
acknowledges and agrees that the payments and agreements set forth in this
Section 3 shall constitute payment in full of all monies owed to Employee, and
the Company is not obligated to provide any further severance in accordance with
paragraph 4.5 or any other section of the Employment Agreement.


3.1.          Cash.  The Company shall make cash payments to Employee in
immediately available funds as follows:


a.           Initial Payment.  The Company shall make an initial payment to
Employee of Twelve Thousand Five Hundred Dollars ($12,500) upon the signing of
the Term Sheet, receipt of which is hereby acknowledged.


b.           Signing Payment.  Immediately upon the signing of this Separation
Agreement by both parties, the Company shall make a further payment to Employee
of Twelve Thousand Five Hundred Dollars ($12,500).


c.           Subsequent Payment.  Upon the earlier of the Company’s closing of
either (i) a transaction involving the Company’s Mineral Ridge mining property,
or (ii) a financing by a third party involving an infusion of working capital to
the Company of at least $250,000, the Company shall make a payment to Employee
of Twenty Thousand Three Hundred Seventy-Eight Dollars and 57/100 ($20,378.57)
(the “Subsequent Payment”).


3.2.          Promissory Note.  The Company shall, as soon as reasonably
practicable, issue Employee an unsecured promissory note (the “Note”), in the
principal amount of Three Hundred Sixty-Six Thousand Six Hundred Twenty-Three
Dollars and 32/100 ($366,623.32), such Note to accrue interest at a rate of 2.0%
per annum, with a maturity date twenty-four (24) months from the date of this
Separation Agreement.  Employee hereby agrees that the Note shall be forgiven in
its entirety and cancelled in the event the Company agrees, prior to the Note’s
maturity, to proceed with the purchase of an asset (project) owned by the
Employee and submitted through NewCo (as defined and further described below)
and the parties enter into a definitive agreement with respect to such project.

 
2

--------------------------------------------------------------------------------

 


3.3.          New Company Interest. Employee shall, as soon as reasonably
practicable, form a new company, contemplated by the parties to be a Nevada
limited liability company (“NewCo”), which shall be formed for the purposes of
engaging in mineral exploration and development, and Employee shall act as Chief
Executive Officer and Exploration Geologist of NewCo.


a.           Issuance of NewCo Interest.  Immediately upon the formation of
NewCo, NewCo shall issue the Company that number of shares or membership
interests, as applicable, of NewCo representing a twenty-five percent (25%)
ownership interest in NewCo (the “NewCo Interest”) in exchange for ongoing
monthly cash payments of Seven Thousand Five Hundred Dollars ($7,500) (“NewCo
Payments”), such NewCo Payments to commence 30 days after the formation of NewCo
and continue on a monthly basis thereafter for a period of twenty-four (24)
months, all as to be further detailed in a contribution agreement contemplated
to be entered into by and between the Company and NewCo (“Contribution
Agreement”).  The NewCo Payments shall be under the sole control and discretion
of Employee in his capacity as CEO of NewCo, to use for the benefit of
NewCo.  The Company shall have no further financial or other obligations to
NewCo except as expressly agreed to in writing.


b.           NewCo Mineral Projects.  Employee hereby agrees to use his best
commercially reasonable efforts in his capacity as CEO of NewCo to identify,
locate and review commercially viable exploration and mining projects in order
to acquire, sell or joint venture such properties with third parties, with the
Company to have a right of first refusal as described below.  For the sake of
clarity, the parties hereby acknowledge that as of the date of this Separation
Agreement, neither party has identified any such property intended to be the
basis of such future transaction.  The Company shall have a right of first
refusal to negotiate with NewCo for the purchase of any such mining, mineral or
exploration property rights acquired by NewCo (the “Right of First Refusal”) as
follows, all of which shall be subject to definitive agreements between the
Company and NewCo to be executed upon NewCo’s formation:


(i)           Notice.  NewCo shall provide Company with written notice
(“Notice”) stating (A) NewCo’s bona fide intention to recommend, broker, joint
venture, sell or otherwise transfer the subject property or portions thereof
(“Offered Property”); (B) the name and address of each proposed purchaser or
other transferee (the “Proposed Transferee”), (C) the bona fide cash price or
other consideration for which NewCo proposes to transfer the Offered Property
(the “Offered Price”), and (D) that NewCo acknowledges the Notice is an offer to
transfer the Offered Property, or any rights therein, to the Company pursuant to
the Company’s Right of First Refusal at the Offered Price as provided for in
this Agreement;


(ii)           Exercise of Right of First Refusal.  At any time within thirty
(30) days after the date of the Notice, the Company may, by giving written
notice to NewCo, elect to participate in the purchase or transfer of all or some
portion of the Offered Property proposed to be transferred to any one or more of
the Proposed Transferees named in the Notice, on terms at or more favorable than
the terms set forth in the Notice.

 
3

--------------------------------------------------------------------------------

 


(iii)           Purchaser’s Right to Transfer.  If the Company purchases less
than all of the Offered Property as provided in this Section, then NewCo may
sell or otherwise transfer such remaining portion of the Offered Property to
each Proposed Transferee at the Offered Price or at a higher price, provided
that (A) such sale or other transfer is consummated within one hundred twenty
(120) days after the date of the Notice.


3.4.          Conversion of Amounts Owed into Company Common Stock.  Amounts
owed to Employee pursuant to this Section 3 may be converted into shares of
Company common stock under certain circumstances as set forth below and upon the
following terms and conditions:


a.           Conversion of Note.  The Note to be issued to Employee pursuant to
Section 3.2 shall, by its terms and to the extent of an outstanding balance of
principal and interest, be convertible into shares of Company common stock as
follows: (i) on the one (1) year anniversary of the date of the Note, the
Employee may elect to convert up to fifty percent (50%) of the then outstanding
balance of principal and interest into such number of shares of Company common
stock at a conversion rate of 16.7 shares of Company common stock for each $1.00
of principal and interest to be converted; and (ii) on the Note’s stated
maturity date, the Employee may elect to convert any remaining outstanding
balance of principal and interest into such number of shares of Company common
stock at a conversion rate of 10 shares of Company common stock for each $1.00
of principal and interest to be converted.


b.           Conversion of NewCo Payments.  In the event the Company is unable
or fails to make the NewCo Payments when and as due pursuant to Section 3.3(a)
for three (3) consecutive months, such accrued sums due and owing may, at the
option of NewCo, be convertible into such number of shares of Company common
stock at a conversion rate to be determined by dividing the total amount due and
elected by NewCo to be converted by the 20-day trailing average closing price of
the Company’s common stock as quoted by the OTC Bulletin Board based on the date
of the conversion election.  In the event of issuance shares carrying a Rule 144
Legend a 30% discount to the 20-day trailing average will be applied when
calculating the number of shares to be issued.


c.           Conversion upon Termination.  Notwithstanding anything herein to
the contrary, in the event the parties mutually agree to terminate this
Separation Agreement prior to the payment of all amounts owed under this Section
3, any such sums, including, but not limited to, the Subsequent Payment, the
Note and the NewCo Payments, shall automatically be converted into such number
of shares of Company common stock at a conversion rate to be determined by
dividing the total amount due and unpaid pursuant to Section 3 herein by the
20-day trailing average closing price of the Company’s common stock as quoted by
the OTC Bulletin Board based on the date of termination.


3.5.           Stock Option Grants.  Any unvested portion of the Employee’s
stock options outstanding as of the Termination Date shall vest immediately upon
the Termination Date, and shall otherwise be subject to the provisions and terms
thereof.

 
4

--------------------------------------------------------------------------------

 


3.6.          Purchase of Company Stock.  The Company further acknowledges that
additional amounts in Expenses ($4,807.74), Director’s fees ($5,000.00) and
truck rental to Mineral Ridge ($4,320.00) through the date of resignation will
be held in reserve to offset the $11,835.00 for the purchase of the 1.5MM shares
of stock that it was to have issued on May 7, 2009 under an engagement contract
dated the same day.  Any amounts owing (or in credit) to complete the $11,835.00
purchase will be paid within thirty (30) days of the Effective Date and the
stock certificate shall be issued at that time.
 
4.             Release of Liability.  The Employee acknowledges that he enters
into this Separation Agreement freely and voluntarily, and agrees as follows:


4.1.          Title VII Claims.  The Employee acknowledges that Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the
Americans With Disabilities Act, as amended, the Age Discrimination in
Employment Act of 1967, the Vietnam Era Veterans Readjustments Assistance Act of
1974, the Federal Family and Medical Leave Act of 1993, as amended, and other
state and local laws provide the right to an employee to bring charges, claims
or complaints against an employer if the employee believes he has been
discriminated against on a number of bases, including but not limited to race,
ancestry, color, religion, sex, marital status, national origin, age, status as
a veteran of the Vietnam era, request or need for family or medical leave,
physical or mental disability, medical condition or sexual preference.  The
Employee, with full understanding of the rights afforded him under these and
other federal, state and local laws, agrees that he will not file, or cause to
be filed against the Company, any charges, complaints, or actions based on any
alleged violation of these federal, state and local laws, or any successor or
replacement federal or state laws.  The Employee hereby waives any right to
assert a claim for relief available under these federal, state and local laws
including, but not limited to, back pay, attorneys' fees, damages,
reinstatement, or injunctive relief, which the Employee may otherwise recover
based on any alleged violation of these federal, state and local laws, or any
successor or replacement federal, state or local laws.


4.2.          Release of Claims.  In exchange for the promises and covenants set
forth herein, the Employee hereby releases, acquits, and forever discharges the
Company, its parents and subsidiaries, and their officers, directors, agents,
servants, employees, attorneys, shareholders, partners, successors, assigns,
affiliates, customers, and clients of and from any and all claims liabilities,
demands, causes of action, costs, expenses, attorneys' fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (“Claims”), (including but not limited to any federal, state or
local law or cause of action including, but not limited to, the National Labor
Relations Act, Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, the Americans With Disability Act, as amended, the Federal
Family and Medical Leave Act of 1993, as amended, the Vietnam Era Veterans
Readjustment Assistance Act of 1974, and state and local laws, any allegation of
wrongful termination and any claim arising out of the Constitution of the State
of Nevada; contract law; wrongful discharge; discrimination; harassment; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing), but only to the extent that such Claims directly or
indirectly arise out of or are in any way connected with: (a) the Company’s
employment of the Employee, (b) the termination of that employment, (c) the
Employee’s tenure as a member of the Board; (d) the Company’s performance of its
obligations as the Employee’s former employer; (e) claims or demands related to
salary, bonuses, commissions, (f) vacation pay, fringe benefits, expense
reimbursements, severance pay, or any form of compensation, or (g) repayment of
loans made by Employee to the Company. The Employee agrees to indemnify and hold
the Company and its shareholders, directors, officers, agents and employees
harmless from any liabilities, debts, demands, causes of action, injuries,
costs, attorneys' fees or damages of any kind arising out of the Employee’s
action or inactions, whether negligent or otherwise, with respect to, or in
connection with this Separation Agreement or the Employment Agreement.

 
5

--------------------------------------------------------------------------------

 


4.3.          ADEA Waiver.  Employee acknowledges that he is knowingly and
voluntarily waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”). Employee also
acknowledges that the consideration set forth in Section 3 given for the waiver
and release pursuant to this Agreement is in addition to anything of value to
which Employee was already entitled.  Employee further acknowledges that he has
been advised by this Agreement in writing, as required by the ADEA, that:


a.           his waiver and release does not apply to any rights or claims that
may arise after the execution date of this Agreement;


b.           he has the right to consult with an attorney prior to executing
this Agreement;


c.           he has twenty-one (21) days to consider this Agreement (although
Employee may choose to waive this provision by voluntarily executing this
Agreement earlier);


d.           he has seven (7) days following the execution of this Agreement to
revoke the Agreement; and


e.           this Agreement will not be effective until the date upon which the
revocation period has expired, which will be the eighth (8th) day after this
Agreement is executed by both parties.


5.             Confidential Information.  The Employee acknowledges that during
the course of his duties with the Company, he handled confidential information
of the Company and its affiliates.  The Employee agrees he will retain in the
strictest confidence all confidential matters which relate to the Company or its
affiliates, including, without limitation, pricing lists, business plans,
financial projections and reports, business strategies, internal operating
procedures and other confidential business information from which the Company
derives an economic or competitive advantage or from which the Company might
derive such advantage in its business, whether or not labeled "secret" or
"confidential," and not to disclose directly or indirectly or use by him in any
way, either during the term of this Separation Agreement or at any time
thereafter except as permitted by law.

 
6

--------------------------------------------------------------------------------

 


6.             Trade Secrets.  The Employee shall not disclose to any others or
take or use for the Employee's own purposes or purposes of any others at any
time, any of the Company's trade secrets, including without limitation,
confidential information; customer lists; information concerning current or any
future and proposed work, services, properties or products; the fact that any
such work, services, properties or products are planned, under consideration, or
in production, as well as any description thereof, computer programs or computer
software.  The Employee agrees that these restrictions shall also apply to (i)
trade secrets belonging to third parties in the Company's possession and (ii)
trade secrets conceived, originated, discovered or developed by the Employee
during the term of his employment.


7.             Inventions; Ownership Rights.  The Employee agrees that all
ideas, techniques, inventions, systems, formulas, discoveries, technical
information, programs, prototypes and similar developments ("Developments")
developed, created, discovered, made, written or obtained by him in the course
of or as a result, directly or indirectly, of performance of his duties to the
Company, and all related industrial property, copyrights, patent rights, trade
secrets and other forms of protection thereof, shall be and remain the property
of the Company.  The Employee agrees to execute or cause to be executed such
assignments and applications, registrations and other documents and to take such
other action as may be requested by the Company to enable the Company to protect
its rights to any such Developments.


8.             No Disparagement of the Company or Employee.  The Employee agrees
that he will not make any statements which are or may appear derogatory about or
disparaging to the Company or any of its agents, officers, directors or other
employees, except as may be required by court order or applicable
law.  The Company also agrees it will not make any statements which are or may
appear derogatory about or disparaging to the Employee, except as may be
required by court order or applicable law.


9.             Non-Interference; No Solicitation.  The Employee agrees not to
interfere with any of the Company's contractual obligations with
others.  Furthermore, the Employee agrees during a period of eighteen (18)
months commencing on the Termination Date, to not, without the Company's express
written consent, on his behalf or on behalf of another: (i) contact or solicit
the business of any client, customer, creditor or licensee of the Company, (ii)
hire employees of the Company, other than clerical employees, or (iii) solicit
the business of any client, customer or licensee of the Company.  The Employee
acknowledges that this section 9 is a reasonable and necessary measure designed
to protect the proprietary information of the Company.


10.           Return Company Property.  The Employee agrees that he will
promptly, within two (2) business days of the Termination Date, return to the
Company, all the Company's or its affiliates' memoranda, notes, records,
reports, manuals, drawings, designs, computer files in any media and other
documents (including extracts and copies thereof) relating to the Company or its
affiliates, and all other property of the Company.

 
7

--------------------------------------------------------------------------------

 


11.           Actions Contrary to Law.  Nothing contained in this Separation
Agreement shall be construed to require the commission of any act contrary to
law, and whenever there is any conflict between any provision of this Separation
Agreement and any statute, law, ordinance, or regulation, contrary to which the
parties have no legal right to contract, then the latter shall prevail; but in
such event, the provisions of this Separation Agreement so affected shall be
curtailed and limited only to the extent necessary to bring it within legal
requirements.


12.           Miscellaneous.


12.1.        Notices.  All notices to be given by either party to the other
shall be in writing and may be transmitted by personal delivery, facsimile
transmission, overnight courier or mail, registered or certified, postage
prepaid with return receipt requested; provided, however, that notices of change
of address or facsimile number shall be effective only upon actual receipt by
the other party.  Notices shall be delivered at the following addresses, unless
changed as provided for herein:


To the Employee:
David A. Caldwell
165 West Oak Street
Elko, NV 89801
 
To the Company:
Board of Directors
Golden Phoenix Minerals, Inc.
1675 East Prater Way, Suite 102
Sparks, Nevada 89434
Fax:  775-853-5010



12.2.        Entire Agreement.  This Separation Agreement supersedes any and all
agreements, either oral or written, between the parties hereto with respect to
its subject matter, including, but not limited to, the Employment Agreement and
the Term Sheet.  Each party to this Separation Agreement acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or anyone acting on behalf of any party, which are not
embodied herein, and that no other agreement, statement, or promise not
contained in this Separation Agreement shall be valid or binding.  Any
modification of this Separation Agreement will be effective only if it is in
writing and signed by both parties.


12.3.        Governing Law.  This Separation Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada.


12.4.        Jurisdiction and Venue.  The parties hereby consent to the
exclusive jurisdiction of the state and federal courts sitting in Nevada with
the sole and exclusive venue of Washoe County in any action on a claim arising
out of, under or in connection with this Separation Agreement or the
transactions contemplated by this Separation Agreement, provided such claim is
not required to be arbitrated pursuant to Section 12.5.  The parties further
agree that personal jurisdiction over them may be effected by notice as provided
in Section 12.1, and that when so made shall be as if served upon them
personally within the State of Nevada.

 
8

--------------------------------------------------------------------------------

 
 
12.5        Arbitration.  Any controversy, dispute or claim arising out of or
relating to this Separation Agreement or the Employment Agreement terminated by
this Separation Agreement, performance hereunder or breach thereof, which cannot
be amicably settled, shall be settled by arbitration conducted in Washoe County
unless some other location is mutually agreed to in a writing signed by both
parties.  Said arbitration shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association at a time and place
within the above-referenced location as selected by the arbitrator(s).


a.           Initiation of Arbitration.  After seven (7) calendar days prior
written notice to the other, either party hereto may formally initiate
arbitration under this Separation Agreement by filing a written request
therefore, and paying the appropriate filing fees, if any.


b.           Hearing and Determination Dates.  The hearing before the arbitrator
shall occur within thirty (30) calendar days from the date the matter is
submitted to arbitration.  Further, a determination by the arbitrator shall be
made within forty-five (45) calendar days from the date the matter is submitted
to arbitration.  Thereafter, the arbitrator shall have fifteen (15) calendar
days to provide the parties with his decision in writing.  However, any failure
to meet the deadlines in this paragraph will not affect the validity of any
decision or award.  The arbitrator’s written decision shall summarize the issues
and resolution of the controversy, and the decision shall be based solely upon
the law governing the claims and defenses pleaded by the parties.  The
arbitrator shall have the authority to award any relief available in a court of
law.


c.           Binding Nature of Decision.  The written reasoned decision of the
arbitrator shall be binding on the parties without the right to any writ of
review, appeal, or court review thereof.  Judgment thereon shall be entered in a
court of competent jurisdiction.


d.           Injunctive Actions.  Nothing herein contained shall bar the right
of either party to seek to obtain injunctive relief or other provisional
remedies against threatened or actual conduct that will cause loss or damages
under the usual equity rules including the applicable rules for obtaining
preliminary injunctions and other provisional remedies.


e.           Fees and Costs.  The cost of arbitration, including the fees of the
arbitrator, shall initially be borne by the Company; provided, the prevailing
party (as determined by the arbitrator) shall be entitled to recover all such
costs allowed by law, in addition to attorneys’ fees and other costs, in
accordance with Section 12.6 of this Separation Agreement.


12.6.        Attorneys' Fees.  In the event of any litigation, arbitration, or
other proceeding arising out of this Separation Agreement, or the parties’
performance as outlined herein, the prevailing party shall be entitled to an
award of costs, including an award of reasonable attorneys’ fees.  Any judgment,
order, or award entered in any such proceeding shall designate a specific sum as
such an award of attorneys’ fees and costs incurred.  This attorneys’ fee
provision is intended to be severable from the other provisions of this
Separation Agreement, shall survive any judgment or order entered in any
proceeding and shall not be deemed merged into any such judgment or order, so
that such further fees and costs as may be incurred in the enforcement of an
award or judgment or in defending it on appeal shall likewise be recoverable by
further order of a court or panel or in a separate action as may be appropriate.

 
9

--------------------------------------------------------------------------------

 


12.7.        Amendment, Waiver.  No amendment or variation of the terms of this
Separation Agreement shall be valid unless made in writing and signed by the
Employee and the Company.  A waiver of any term or condition of this Separation
Agreement shall not be construed as a general waiver by the Company.  Failure of
either the Employee or the Company to enforce any provision or provisions of
this Separation Agreement shall not waive any enforcement of any continuing
breach of the same provision or provisions or any breach of any provision or
provisions of this Separation Agreement.


12.8.        Ambiguities.  This Separation Agreement shall not be subject to the
rule that any ambiguities in the contract are to be interpreted against the
drafter of the Separation Agreement.


12.9.        Counterparts.  This Separation Agreement may be signed in one or
more counterparts (by facsimile or otherwise), all of which shall be treated as
one and the same instrument.


IN WITNESS WHEREOF, the undersigned have executed this Separation Agreement
effective as of the date first hereinabove written.



   
THE EMPLOYEE
                   
Date:       1/19/10     
By:      /s/ David A. Caldwell                       
David A. Caldwell
                     
THE COMPANY
     
 
 
 
 
 
 
 
 
 
Date:       1/25/10     
Golden Phoenix Minerals, Inc.
 
 
By:      /s/ Robert P. Martin                         
Robert P. Martin, President







10

--------------------------------------------------------------------------------